02-11-164&165-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NOS. 02-11-00164-CR
         02-11-00165-CR
 
 



William Ian Campbell


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
------------
 
FROM Criminal
District Court No. 4 OF Tarrant COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
----------
          Appellant
William Ian Campbell’s appointed counsel has filed a motion to withdraw as
attorney on appeal and a brief supporting that motion in compliance with Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967).  We notified Appellant of
his opportunity to file a pro se response to his appointed counsel’s Anders
brief.  Appellant did not file a response but instead filed a pro se letter requesting
that we dismiss his appeal in the above cause numbers.
We
interpret Appellant’s letter as a motion to dismiss his appeal.  The motion was
signed by Appellant only and not by his appointed counsel; therefore, the
motion does not comply with rule 42.2(a) of the rules of appellate procedure.  See
Tex. R. App. P. 42.2(a).  But
because Appellant’s appointed counsel has filed a motion to withdraw and a
supporting brief stating that any appeal would be wholly frivolous and without
merit, on our own initiative and for good cause, we suspend rule 42.2(a)’s
requirement that the motion be signed by Appellant’s attorney.  See Tex.
R. App. P. 2 (providing that “on its own initiative an appellate court may—to
expedite a decision or for other good cause—suspend a rule’s operation in a
particular case”); Smith v. State, No. 02-07-00029-CR, 2007 WL 1725820,
at *1 (Tex. App.—Fort Worth June 14, 2007, no pet.) (mem. op., not designated
for publication).
No
decision of this court having been delivered before we received this motion, we
grant the motion and dismiss the appeal.[2] 
See Tex. R. App. P. 42.2(a),
43.2(f).
 
PER
CURIAM
PANEL:  WALKER, MCCOY, and MEIER, JJ.
 
 
DO NOT PUBLISH
Tex. R. App.
P. 47.2(b)
 
DELIVERED:  November 3, 2011




[1]See Tex. R. App. P. 47.4.


[2]Because Campbell has
voluntarily dismissed this appeal, we need not address counsel’s motion to
withdraw.